Exhibit 10.2

 

[Form for Directors]

ATLANTICUS HOLDINGS CORPORATION

RESTRICTED STOCK AGREEMENT

 

PLAN: Atlanticus Holdings Corporation Fourth Amended and Restated 2014 Equity
Incentive Plan

 

SHARES OF RESTRICTED STOCK:                      Shares

 

DATE OF GRANT:                     

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), made and entered into this
         day of                  , 20    , by and between ATLANTICUS HOLDINGS
CORPORATION, a Georgia corporation (“Atlanticus”), and                      (the
“Grantee”);

 

W I T N E S S E T H:

 

WHEREAS, the Atlanticus Board of Directors has adopted, and the Atlanticus
shareholders have approved, the Atlanticus Holdings Corporation Fourth Amended
and Restated 2014 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, the Plan authorizes the Compensation Committee (“Committee”) to cause
Atlanticus to enter into a written agreement with the Grantee setting forth the
form and the amount of any award and any conditions and restrictions of the
award imposed by the Plan and this Agreement; and

 

WHEREAS, the Committee desires to make an award to the Grantee consisting of
shares of Restricted Stock.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Atlanticus and the Grantee hereby agree as follows:

 

1. General Definitions. Any capitalized terms herein shall have the meaning set
forth in the Plan, and, in addition, for purposes of this Agreement, each of the
following terms, when used herein, shall have the meaning set forth below:

(a) “Atlanticus” shall mean Atlanticus Holdings Corporation.

(b) “Common Stock” shall mean the common stock of Atlanticus, no par value per
share.

(c) “Disability” shall have the meaning set forth in Section 22(e)(3) of the
Code.

(d) “Restricted Shares” shall mean the number of shares of Common Stock set
forth on page 1 of this Agreement.

(e) “Vesting Date” shall mean the date that all conditions and restrictions
imposed upon the Restricted Shares granted in accordance with this Agreement,
including vesting pursuant to Section 3, are completely satisfied.

 

2. Grant of Shares. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee has been awarded the Restricted Shares. Until
the Vesting Date, the Restricted Shares shall be non-transferable and subject to
risk of forfeiture, except as provided in the Plan. Subject to Section 4, after
the Vesting Date the Restricted Shares shall be reissued to the Grantee as
unlegended shares of Common Stock. Until the Vesting Date the Restricted Shares
shall be held by Atlanticus on behalf of the Grantee. Any Restricted Shares that
do not or cannot vest pursuant to Section 3 shall be forfeited to Atlanticus.

 

3. Vesting. Subject to the terms, conditions, and limitations set forth herein,
the Restricted Shares shall vest [in equal installments on each of the first two
anniversaries of the Date of Grant] (each of which shall constitute a Vesting
Date) provided that the Grantee is serving on the Board of Directors of
Atlanticus from the Date of Grant through the applicable date.  Provided that
the Grantee is on the Board of Directors of Atlanticus at the time of a “Change
in Control,” any Restricted Shares that theretofore have not vested shall
immediately vest upon a “Change in Control.”

 

Notwithstanding the foregoing, any Restricted Shares that theretofore have not
vested shall immediately vest upon death or Disability of Grantee while serving
as a director of Atlanticus.

 

Upon vesting, the Grantee will be responsible for payment of all income and any
other taxes in connection with the vesting of such shares of Common Stock.  The
Grantee is permitted to make an election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in Section
83(b) of the Code) or under similar laws with respect to the Restricted Shares
in accordance with Section 18.05 of the Plan.

 

4. Transfer Subject to Compliance with Securities Laws. Notwithstanding the
vesting of any Restricted Shares, Grantee shall not be entitled to transfer any
Restricted Shares except in compliance with applicable securities laws.

 

5. No Right to Continued Service. The grant evidenced hereby does not confer
upon the Grantee the right to continued service on the Board of Directors of
Atlanticus, nor shall it interfere with the right of Atlanticus or any other
authority to terminate his or her service on the Board of Directors of
Atlanticus at any time.

 

6. Miscellaneous.

(a) The terms of this Agreement shall be binding upon and shall inure to the
benefit of any successors or assigns of Atlanticus and of the Grantee.

(b) The Grantee shall be entitled to vote and to receive dividends with respect
to any Restricted Shares unless and until such time as such Restricted Shares
are forfeited.

(c) This grant has been made pursuant to the Plan and shall be subject to, and
governed by, the terms and provisions thereof. The Grantee hereby agrees to be
bound by all the terms and provisions of the Plan. In the event of any conflict
between the terms of the Plan and this Agreement, the provisions of the Plan
shall govern.

(d) This grant is intended to be a Non-409A Award under the Plan.

(e) This Agreement shall be governed by the laws of the State of Georgia.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Atlanticus and the Grantee have executed this Agreement as
of the day and year first above written.

 

     

ATLANTICUS HOLDINGS CORPORATION

   

By:

 

 

   

Its:

 

Chief Executive Officer

 

GRANTEE:

   

 

 

 

 